      Case 2:18-cv-00370-SMB Document 140 Filed 08/28/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Adult Printed Diapers LLC,                         No. CV-18-00370-PHX-SMB
10                  Plaintiff,                          ORDER
11   v.
12   Rearz Incorporated, et al.,
13                  Defendants.
14
15          This matter is before the Court on the Application for Withdrawal of Counsel
16   without Consent (Doc. 138).
17          Only licensed attorneys may represent a corporation in federal court. Rowland v.
18   Cal. Men’s Colony, Unit II Men’s Advisory Counsel, 506 U.S. 194, 201-202 (1993) (“It
19   has been the law for the better part of two centuries … that a corporation may appear in
20   federal courts only through licensed counsel.”) (citing Osborn v. President of Bank of U.S.,
21   9 Wheat. 738, 829 6 L.Ed. 204 (1824)); D-Beam Ltd. P’ship v. Roller Derby Skates, Inc.,
22   366 F.3d 972, 973-74 (9th Cir. 2004) (“It is a longstanding rule that ‘corporations and other
23   unincorporated associations must appear in court through an attorney’”) (alteration and
24   citation omitted); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (“Corporations
25   and other unincorporated associations must appear in court through an attorney”); United
26   States v. High Country Broad. Co., 3 F.3d 1244, 1245 (9th Cir. 1993) (holding that a
27   corporation’s president and sole shareholder could not make an “end run around” the
28   counsel requirement by intervening pro se rather than retaining counsel to represent the
      Case 2:18-cv-00370-SMB Document 140 Filed 08/28/19 Page 2 of 2



 1   corporation) (citing 28 U.S.C. 1654).
 2         Accordingly, and pursuant to the Application for Withdrawal of Counsel Without
 3   Consent (Doc. 138) and good cause appearing,
 4         IT IS ORDERED granting the Application (Doc. 138) and granting the withdrawal
 5   of Welsh Law Group as counsel of record in this matter.
 6         IT IS FURTHER ORDERED that Plaintiff/Counter-Defendant has up to and
 7   including September 23, 2019 to retain new counsel and for new counsel to file a Notice
 8   of Appearance in this action. Failure to obtain new counsel may result in the case being
 9   dismissed.
10         IT IS FURTHER ORDERED vacating oral argument scheduled for September 5,
11   2019. The Motions for Summary Judgement will be ruled on without oral argument.
12         Dated this 28th day of August, 2019.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
